DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	The double patenting rejection is withdrawn as a response to a terminal disclaimer.
	The arguments regarding claim 6 have been fully considered and are persuasive. The rejections for those claims are withdrawn.
	The arguments regarding the other claim limitations have been fully considered but are not persuasive. Applicant argues that the cited references do not teach receiving from the user interface. The reference relied up for this limitation is the Petersen reference which speaks about tunable parameters based on user input. This reads specifically on the limitation. It is argued that the references do not teach the weighting function. Again however this is taught by Petersen which shows the wave function based on a weight. Allowing a user to manipulate a timeline and function shape is implied by the reference. Applicant argues that it would not be obvious as to why one would do this however it is clear that by letting a user manipulate their own data they are able to see more clearly any specific time they want to see. Applicant argues hindsight when combing the references however everything in the claims is typically known and therefore obvious to combine with.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-9, and 16-18, 20, and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tellex, Stefanie, et al. "Quantitative evaluation of passage retrieval algorithms for question answering." in view of Saquete, Estela, et al. "Splitting complex temporal questions for question answering systems." further in view of Petersen US 2010/0198880.
Regarding claims 1, 9, and 17¸Tellex teaches “a method, in a data processing system[…]for question answering” (pg. 1 §1 ¶1 “Factoid question answering systems seek to provide concise, succinct answers to natural language questions”), “the method comprising: receiving, by the question answering system, an input question” (pg. 1 ¶1 “Factoid question answering systems seek to provide concise, succinct answers to natural language questions such as “When did Hawaii become a state?” The aim is to perform fine-grained, targeted information retrieval” i.e. receiving an input question);
“defining, […], a weighting function” (pg. 1 right col. ¶2 “Most often, passage retrieval algorithms perform a density-based weighting of query terms”), 
“decomposing, […], the input question into one or more queries” (pg. 2 §2 first bullet point “Question analysis modules convert natural language questions into queries for the document retriever”);
“applying, […], the one or more queries to a corpus of information to obtain a set of hypothesis evidence” (pg. 2 §2 second bullet point “Document retrieval modules return ranked lists of potentially relevant documents from the corpus. This process reduces the corpus to a manageable set of documents for additional processing”),
“weighting, […], the set of hypothesis evidence” (pg. 2 §2 third bullet point “Passage retrieval modules process sets of documents and return ranked lists of passages scored with respect to query terms” ranked or weighted)
 “scoring, […], a plurality hypotheses for answering the input question” (pg. 2 §2 last bullet point “Answer extraction modules search passages for the final answer to the user’s natural language question. Typically, named-entity recognition technology is used to find candidate answers that match the question’s expected answer type”) 
“ranking, […], the plurality of hypothesis to form a ranked set of candidate answers to the input question” (pg. 2 §2 bullet 2, " Document retrieval modules return ranked lists of potentially relevant documents from the corpus. This process reduces the corpus to a manageable set of documents for additional processing.")
“outputting, […], the ranked set of candidate answers to the user” (previous limitation, last bullet point “Answer extraction modules search passages for the final answer to the user’s natural language question. Typically, named-entity recognition technology is used to find candidate answers that match the question’s expected answer type.”)
Tellex however does not explicitly teach the remaining claim limitations. Saquete however teaches “a method[…]using time weighted evidence” (Saquete pg. 5 §4.3.1 ¶1 “Temporal signals denote the relationship between the dates of the related events. Assuming that F1 is the date related to the first event in the question and F2 is the date related to the second event, the signal will establish an order between them” i.e. the time or temporal relationship is used to answer)
“receiving, […], a time focus for the input question” (pg. 5 §4.2 “This module uses TERSEO system (Saquete et al., 2003) to recognize, annotate and resolve temporal expressions in the question” resolving temporal expression i.e. determining a time period for the question or a time focus);
“applying[…]the one or more queries to a corpus of information[…]wherein each item of information within the hypothesis evidence has an associated time value” (pg. 5 §4.3.1 Table 1 i.e. after, when before, which are time values);
“weighting[…]based on the associated time values according to the weighting function to form time weighted evidence” (pg. 5 §4.3 “The decomposition of a complex question is based on the identification of temporal signals, which relate simple events in the question and establish an order between the answers of the sub-questions” based on temporal signals which is the time weighted evidence as it has an impact on the answers); and
“scoring[…]for answering the input question based on the time weighted evidence” pg. 5 §4.3.1 ¶1 “Temporal signals denote the relationship between the dates of the related events. Assuming that F1 is the date related to the first event in the question and F2 is the date related to the second event, the signal will establish an order between them” i.e. the time or temporal relationship is used to answer.)
Therefore, it would have been obvious to one having ordinary skill in the art at the time that the invention was made to combine the teachings of Tellex with that of Saquete since “Temporal Q.A. is not a trivial task due to the complexity temporal questions may reach” pg. 1 right col. ¶1.
Both however do not explicitly teach the remaining limitation. Petersen teaches “configuring the at least one memory with instructions, which are executed by the at least one processor and configure the at least one process to implement a question answering system” (fig. 14 item 20 not explicitly for a QA system however the functionality would be the same other than the specific instructions being executed)
“receiving[…]from the user via a user interface[…]a curve width, wherein the user interface graphically displays a timeline  and a function shape and provides a first control to allow the user to move a center of the function shape along the timeline and second control to allow the user to change the curve width” ([0056] “The extent of the boundary line 94 may be determined, for example, by a system tunable parameter, or determined heuristically by a system over time based on users' selection of life events from query results. Alternately, it could be a user definable parameter, e.g., a user may know they are only interested in viewing life events of other users that occurred within two months of their own respective life event.” which would in turn, affect the center and curve width and function shape)
“defining[…] a weighting function, wherein the weighting function is a bell carve having a peak at the time focus on a time axis” (Petersen figure 9 
    PNG
    media_image1.png
    318
    559
    media_image1.png
    Greyscale
.)
“a time weighting component, a question decomposition component, a hypothesis generation component, hypothesis and evidence scoring component, final confidence merging and ranking component” (fig. 14 item 20, the processor operates as all these components)
Therefore, it would have been obvious to one having ordinary skill in the art at the time that the invention was made to combine the teachings of Tellex and Saquete with that of Petersen since a combination of known methods would yield predictable results that is, having bell curve peak on a time axis would operate predictably since both utilize the same concept.
Note that independent claims 9 and 17 recite the same substantial subject matter as independent claim 1 only differing in embodiment. As such, the claims are subject to the same rejection. Any extra features such as explicit recitation of a process and memory would be an obvious variation of the embodiments and therefore inherent.


Regarding claims 8, 16, and 20¸the Tellex, Saquete, and Petersen references have been addressed above. Saquete further teaches “determining a plurality of time foci for the input question” (pg. 4 §4 sixth bullet point “Temporal tags, containing concrete dates returned by TERSEO system (Saquete et al., 2003), that are part of the input of the Answer Recomposition Unit and are used by this unit as temporal constraints in order to filter the individual answers” i.e. determining a time focus);
“aggregating results for the plurality of time foci” (pg. 5 §4.3.1 “Assuming that F1 is the date related to the first event in the question and F2 is the date related to the second event, the signal will establish an order between them.”)
Petersen however further teaches “defining a weighting function for each of the plurality of time foci” ([0055] “a date filter uses a one -dimensional Gaussian curve to establish a boundary time for a query of the music diary database 14 as well as an internal weighting factor for any songs that match the query”), “wherein each weighting function is a bell curve having a peak at a given time focus within the plurality of foci” ([0055] “Within such boundaries, the height of the curve is used as a weighting factor between zero (low relevance) and one (high relevance).”);
“weighting the set of hypothesis evidence according to each weighting function” ([0055] “the height of the curve is used as a weighting factor between zero (low relevance) and one (high relevance” );
“establishing a final weighting function along a time axis according to the aggregated results” ([0055] “Within such boundaries, the height of the curve is used as a weighting factor between zero (low relevance) and one (high relevance). Outside of the boundaries, the relevance factor is zero. The point at which the curve meets the axis (zero crossing) defines the database query criteria.”)
Regarding claim 27, the Tellex, Saquete and Petersen references have been addressed above. Petersen further teaches “wherein the function shape is defined by the equation: 
    PNG
    media_image2.png
    61
    229
    media_image2.png
    Greyscale
 where a is a height at the peak of the function shape, b is a position at the center of the peak corresponding to the time focus, and c is a standard deviation that controls the curve width” (it is noted that this claim limitation simply recites a generic Gaussian function expression and therefore is known in the world of Petersen)
Regarding claims 28 and 29, the Tellex, Saquete, and Petersen references have been addressed above. Petersen further teaches “wherein the weighting function is a multi-dimensional function having a plurality of time axes for a plurality of dimensions of evidence and wherein the time focus is a first time focus for a first dimension of evidence in the plurality of dimensions of evidence” (fig. 9 
    PNG
    media_image1.png
    318
    559
    media_image1.png
    Greyscale
which shows multi-dimensions and axes)
Claims 21-26 are  is/are rejected under 35 U.S.C. 103 as being unpatentable over Tellex, Stefanie, et al. "Quantitative evaluation of passage retrieval algorithms for question answering." in view of Saquete, Estela, et al. "Splitting complex temporal questions for question answering systems." further in view of Petersen US 2010/0198880 and Karimisetty et al. US 2005/0108212.
Regarding claims 21, 23, and 25, the references have been addressed above. All do not explicitly teach the remaining limitations. Karimisetty however teaches “wherein the associated time value comprises a paper submission date, a publication date, a creaton date, a last modified date, or an archival data” ([0050] “a CLOB column that contains a copy of the XML data as it is displayed to users of system 10 and various audit columns including columns for a timestamp when the eRecord was requested, a time stamp of when creation of the eRecord was initiated, the time zone the eRecord was created in”)
Therefore it would have been obvious to one having ordinary skill in the art at the time that the invention was filed to combine the teachings of Tellex, Saquete, and Petersens with that of Karimisetty since a combination of known methods would yield predictable results i.e. timestamps and dates of documents.
Regarding claims 22, 24, and 26, the references have been addressed above. All do not explicitly teach the remaining limitations. Karimisetty however teaches “wherein the associated time value comprises a timestamp of retrieval or a timestamp of a container for a dimension of evidence” ([0050] “a CLOB column that contains a copy of the XML data as it is displayed to users of system 10 and various audit columns including columns for a timestamp when the eRecord was requested, a time stamp of when creation of the eRecord was initiated, the time zone the eRecord was created in”)
Allowable Subject Matter
	No art has been cited for claims 6-7, 14-15, and 19.
Reasons for Allowance
	It is noted that no individual claim feature renders the claims as a whole patentable. Each limitation indicated as allowable renders the claim patentable only when taken in combination with the other claim limitations. 
	No prior art in particular teaches the limitations of:
receiving, via the first control, a first user input to specify the center of the function shape along the timeline; 
receiving, via the second control, a second user input specifying a standard deviation of the function shape to thereby specify the curve width, wherein the function shape has a highest value at the time focus, has a relatively high value within the standard deviation of the time focus, and has a relatively low value outside the standard deviation of the time focus.
wherein the time focus is a first time focus for a first dimension of evidence, the method further comprising: determining a second time focus for a second dimension of evidence; and 
defining the weighting function, wherein the weighting function is multi-dimensional Gaussian function having a first time axis corresponding to the first dimension of evidence and a second time. axis corresponding to the second dimension of evidence and having the peak at an intersection of the first time focus on the first time axis-and the second time focus on the second time-axis.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN W FIGUEROA whose telephone number is (571)272-4623. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571)270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN W FIGUEROA
Primary Patent Examiner
Art Unit 2124



/Kevin W Figueroa/Primary Examiner, Art Unit 2124